Citation Nr: 1610117	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability previously claimed as asthma, to include as secondary to the service-connected allergic rhinitis, sinusitis, and/or gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial disability rating higher than 10 percent for right knee patellofemoral syndrome.
 
3.  Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome. 

4.  Entitlement to an initial disability rating higher than 20 percent for scars of both breasts status post augmentation prior to October 6, 2011, and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal of January 2008, March 2008, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2011 the Veteran testified at a Central Office hearing before a Veterans Law Judge (VLJ) who is now retired.  The hearing transcript is of record.  The Veteran declined an offer of another hearing before a sitting VLJ in January 2016. 

When this case was most recently before the Board in July 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In an August 2012 rating decision, the initial rating for scars of both breasts status post augmentation was increased to 20 percent, from February 3, 2012.  In a September 2014 rating decision, the 20 percent rating was granted with an earlier effective of October 1, 2006.  In an April 2015 rating decision, the disability rating was increased to 30 percent, effective October 6, 2011.  Because the increase does not represent a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

In a July 2015 rating decision, service connection for left and right lower neuropathy, claimed as restless leg syndrome (RLS), was granted with separate evaluations of 10 percent, effective October 1, 2006.  Accordingly, the issue of service connection for RLS has been granted and is no longer before the Board.

The record, to include February 2012 and March 2015 VA examination reports, reflects the Veteran is employed.  Therefore, the issue of a total disability rating based on individual unemployability (TDIU) is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

Additional, pertinent medical evidence was added to VBMS in October 2015, an August 2015 VA radiologic examination report for the knees, which constitutes new evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, this evidence is essentially duplicative of the evidence of record insofar as it merely contains symptomology of the knees, which have already been noted in the record.  See 38 C.F.R. §§ 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the AOJ an opportunity to issue another supplemental statement of the case (SSOC); proceeding with the claims without a remand to the AOJ is not prejudicial to the Veteran.

The issue of entitlement to service connection for a respiratory disability, claimed as asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The probative and objective evidence of record indicates the right knee patellofemoral syndrome at worst is manifest by degenerative changes, with flexion limited to 70 degrees and full extension with objective evidence of painful motion, but without additional functional loss due to such pain.  Neither recurrent subluxation nor lateral instability has been shown. 
 
2.  The probative and objective evidence of record indicates the left knee patellofemoral syndrome at worst is manifest by degenerative changes, with flexion limited to 50 degrees and full extension, with objective evidence of painful motion but without additional functional loss due to such pain.  Neither recurrent subluxation nor lateral instability has been shown.

3.  Prior to October 6, 2011, scars of both breasts status post augmentation at worst were manifest by four breast scars with mild pain.  Scars were not shown to be deep, nonlinear, or both painful and unstable.

4.  Since October 6, 2011, scars of both breasts status post augmentation at worst are manifest by six breast scars that are painful.  Scars are not shown to be deep, nonlinear, or both painful and unstable.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating higher than 10 percent for the right knee patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5019, 5257, 5260 and 5261 (2015).
 
2.  The criteria are not met for an initial disability rating higher than 10 percent for the left knee patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5019, 5257, 5260 and 5261 (2015).

3.  The criteria for an initial disability rating higher than 20 percent for scars of both breasts status post augmentation prior to October 6, 2011, and higher than 30 percent thereafter are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, DC 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In July 2014 the Board remanded the issues on appeal to obtain outstanding records, afford the Veteran new examinations, and readjudicate the claims.  Additional records were requested in February 2015.  The Veteran was afforded new VA examinations in March 2015.  The claims were then readjudicated in the April 2015 rating decision and July 2015 prior to October 6, 2011.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records and post-service medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2).  VA examinations were conducted in August 2007, April 2010, February 2012, May 2012, and March 2015.  Examiners made all clinical findings necessary to application of the rating criteria, and described the Veteran's functional capacities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

Additionally, the Veteran presented testimony in support of her claims before a VLJ who since retired from the Board.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2011 hearing, the former VLJ complied with the requirements set forth in Bryant.  Neither the Veteran nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999). 

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

A.  Knees

Service connection for left and right knee patellofemoral syndrome was granted in a January 2008 rating decision with separate evaluations of 10 percent, effective October 1, 2006.

Legal Criteria 

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The Veteran's bilateral patellofemoral syndrome of the knees is currently rated under 38 C.F.R. § 4.71a, DC 5260-5024 (2015).  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated DC may be read to indicate that tenosynovitis is the service-connected disability since DC 5024 provides ratings specifically for this disease.

But the rating criteria also specify that the diseases listed under DCs 5013 to 5024 (so, here, including DC 5024) will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated instead under DC 5002.  Therefore, the Board has analyzed these claims under the appropriate DCs applicable to the knees pertaining to degenerative arthritis and limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5260, and 5261 (2015). 

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  If there is "slight" consequent disability, then it is rated as 10-percent disabling, if "moderate" then as 20-percent disabling, and if "severe" then as 30-percent disabling.

These descriptive terms "slight", "moderate" and "severe" are not defined in this DC.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

DC 5259 provides a 10 percent rating for removal of symptomatic semilunar cartilage.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0-percent) disabling; flexion of the leg limited to 45 degrees is rated 10-percent disabling; flexion of the leg limited to 30 degrees is rated 20-percent disabling; and flexion of the leg limited to 15 degrees is rated 30-percent disabling. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated as noncompensable (0-percent) disabling; extension of the leg limited to 10 degrees is rated 10-percent disabling; extension of the leg limited to 15 degrees is rated 20-percent disabling; extension of the leg limited to 20 degrees is rated 30-percent disabling; extension of the leg limited to 30 degrees is rated 40-percent disabling; and extension of the leg limited to 45 degrees is rated 50-percent disabling.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.

Separate disability ratings also are possible for arthritis (under DC 5003) and instability (under DC 5257).  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When X-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, he or she would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).

Background Information

The Veteran was afforded a VA-contracted examination in August 2007 in which she reported pain, stiffness, swelling, and giving way while walking up or down steps.  She denied weakness, heat, redness, lack of endurance, locking, fatigability, and dislocation.  She reported that her functional impairment included occasionally limiting her exercise.  Physical examination showed a normal gait and no requirement of an assistive device for ambulation.  Examination of the knees showed that there was tenderness and guarding of movement.  There was no edema, effusion, weakness, redness, heat, or subluxation.  Both knees revealed crepitus, but no genu recurvatum or locking pain.  The range of motion of both knees was flexion of 0 to 130 degrees with pain at 100 degrees and extension of 0 degrees.  The joint function was additionally limited by pain after repetitive use.  The range of motion of the knees was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  There was no evidence of ligament instability or meniscal abnormality.  X-rays of the knees were within normal limits. 

The Veteran was afforded a VA-contracted examination in April 2010 in which she reported stiffness, swelling, giving way and pain.  She denied weakness, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  She reported flare-ups of her knees giving out four to five times per week, lasting five or six hours.  She noted functional impairment to include difficulty of prolonged standing, walking, pain, and weakness.  The examiner noted weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  Examination revealed bilateral locking pain and right knee crepitus.  There was no ankylosis of the knees.  Range of motion testing showed right knee flexion limited to 70 degrees and extension was to 0 degrees, left knee flexion was limited to 50 degrees and extension to 0 degrees.  Repetitive range of motion was possible, but there was no additional degree of limitation.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  X-rays were within normal limits. 

The Veteran testified in October 2011 that she had to ice her knees, and they typically gave out with forward buckling.

The Veteran was afforded a VA examination in February 2012 in which she reported pain on activity like jogging or walking.  She did not report that flare-ups impacted the function of the knees.  Range of motion testing showed bilateral flexion to 100 degrees, with no objective evidence of painful motion, and extension to 0 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of motion.  The examiner noted no functional loss or impairment of the knees.  Muscle strength and stability testing was normal. There was no patellar subluxation or dislocation, no "shin splints", or assistive devices noted.

The Veteran was afforded a VA examination in May 2012 in which she reported pain, both knees giving and locking, some swelling, stiffness, and weakness.  She reported somewhat limiting flare-ups every two to three weeks for hours.  She denied deformity, instability, incoordination, decreased speed, episodes of dislocation or subluxation, and effusion.  She had limitations of standing and walking and used a brace intermittently.  Physical examination showed range of motion as bilateral flexion 0 to 100 degrees and extension at 0 degrees, noted as normal.  There was evidence of objective pain with active motion.  Both sides showed moderate degenerative changes with joint space narrowing; neither side showed fracture.  On the left side, focal sclerosis of the distal femur was most likely so-called desmoids cortical defect.  There was also a tiny bony island of the lateral femoral condoyle.  The examiner noted a significant effect on occupational functioning with time lost from work due to pain and inability to walk, severe effects on usual daily activities, to include shopping, exercise, sports, and recreation. 

In response to the Board's remand, the Veteran was afforded a VA examination in March 2015 in which the examiner noted diagnoses of bilateral patellofemoral pain syndrome and degenerative arthritis.  The Veteran reported more pain since her prior examination, knees occasionally buckled, swelled, were aggravated by high impact, stairs, and sitting greater than two minutes, squatting, kneeling, and she avoided running and squatting.  The Veteran did not report flare-ups or any functional loss or functional impairment of the joint or extremity.  Physical examination showed bilateral knee flexion 0 to 110 degrees and extension 110 to 0 degrees; the range of motion itself did not contribute to functional loss.  Pain was noted on rest/non-movement.  There was no evidence of pain with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The Veteran did not have pain, weakness, fatigability or incoordination significantly limit her functional ability with repeated use over a period of time.  

The March 2015 examiner noted additional contributing factors as swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and the Veteran was guarded, sitting with her knee extended.  Muscle strength testing was normal, and there was no muscle atrophy or ankylosis.  There was no recurrent subluxation, history of lateral instability, but there was recurrent effusion with swelling five times per month.  Joint stability testing was normal.  There was no recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, or a meniscus (semilunar cartilage) condition.  No assistive devices were noted.  The examiner noted the May 2012 findings to include bilateral moderate degenerative changes with joint space narrowing; neither side showed fracture.  On the left side, focal sclerosis of the distal femur was most likely so-called desmoid cortical defect.  There was also a tiny bony island of the lateral femoral condyle with no significance.  The Veteran reported that at work, she had to extend her legs and get up and stretch every 45 minutes.  The examiner noted that the Veteran was walking stiff-legged, would not flex her knees, and was quite guarded about any movement or examination of knees; the range of motion testing might not be accurate because of the above.  The examiner noted that on observation while the Veteran walked into the main corridor, her knee movements appeared less stiff.

A VA radiologic examination report in August 2015 showed that the Veteran complained of knee swelling and crepitus.  Findings included distal femoral posterolateral cortically-based sclerosis well-defined, no fractures or dislocations identified, knee compartments preserved, surrounding soft tissues were unremarkable, and no effusion was appreciated.  The impression was no acute bilateral knee pathology in setting of probable ossifying left distal femoral nonossifying fibroma.

Analysis

After reviewing the relevant evidence, the Board finds that the Veteran's right and left knee disabilities do not warrant higher ratings, including separate ratings, under DCs 5003, 5257, 5258, 5259, 5260 and/or 5261, at any time since the year immediately preceding the filing of these claims.  

The evidence of record show her bilateral knee patellofemoral syndrome causes some restriction of the motion of the knees because of pain.  But, at worst, her flexion is limited to 50 degrees and full extension.  These findings do not meet the requirements for the assignment of a higher disability rating under DCs 5260 and 5261.  Rather, it is only when additionally considering her consequent pain and the effect on her range of motion that she is entitled to the 10 percent ratings.  See Lichtenfels, 1 Vet. App. at 488.  But as explained in Mitchell, this does not also in turn entitle her to any greater rating, only the minimum compensable rating.

The Board acknowledges her complaints of significant pain in her knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  However, the Board notes that the repetitive-motion testing performed during the VA examination in March 2015 revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, while the Veteran has had functional loss and/or functional impairment of the knees to include limited exercise, difficulty of prolonged standing and walking, the examiner did not specifically find any pain, weakness, fatigability or incoordination significantly limiting her functional ability with repeated use over a period of time.

Although the evidence does show the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Consequently, the evidence does not show entitlement to a higher rating based on limitation of motion of either flexion or extension.  Moreover, there were no objective findings of instability so as to assign additional separate ratings under DC 5257 and no findings in the record of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint so as to warrant additional compensation alternatively under DC 5258. 

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right and left knee disabilities do not reflect findings of ankylosis, impairment of the tibia or fibula or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5262 and 5263 do not apply.  While there is no disputing the Veteran has some limitation of motion of her knees, particularly on account of her pain, it certainly cannot be said that her motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of her service-connected bilateral knee disabilities and, in large part, has relied on her reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  She is competent to report on factual matters of which she has firsthand knowledge; thus, she is competent to report her current symptomatology as it pertains to her knees and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  However, where she has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by her treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The preponderance of this evidence is against her claims, both for higher ratings as well as separate ratings.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Scars

Service connection for scars, both breasts, status post augmentation was granted in a January 2008 rating decision with an evaluation of 0 percent effective October 1, 2006.  In an August 2012 rating decision, the initial rating for scars of both breasts status post augmentation was increased to 20 percent, from February 3, 2012.  In a September 2014 rating decision, the 20 percent rating was granted with an earlier effective of October 1, 2006.  In an April 2015 rating decision, the disability rating was increased to 30 percent, effective October 6, 2011.  

The noncompensable evaluation was assigned under DC 7802, and although the August 2012 rating decision reflects the rating was increased to 20 percent under revised DC 7804, the Veteran's claim was filed in 2007, prior to effective date of the amendment to 38 C.F.R. § 4.118, DCs 7800 to 7805 on October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  

Nevertheless, in view of the increase to 20 percent under the revised criteria effective in 2008, and the Veteran's testimony at the October 2011 hearing, the Board construes the Veteran's statements as a request for consideration under the revised criteria. 



Legal Criteria

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, DCs 7800 to 7805.  DC 7800 pertains to scars of the head, face, and neck and is not applicable in this case. 

DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, DC 7801 (2015).

DC 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7801 (2015).

According to DC 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this DC, when applicable. 

The revised version of DC 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800 to 7804 are to be evaluated under an appropriate DC.

Background Information Prior to October 6, 2011

The Veteran was afforded a VA-contracted examination in August 2007 in which she reported lack of sensation in both breasts.  Physical examination showed an elevated scar around the right nipple measuring 15 centimeters (cm) by 0.3 cm with keloid formation and abnormal texture of more than six square inches.  The scar had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, or hyperpigmentation.  There was an elevated scar around the left nipple measuring 16 cm by 0.3 cm with keloid formation of more than six square inches.  The scar had no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, hyperpigmentation, or abnormal texture.  There was a level scar from the right nipple downward measuring 10 cm by 1 cm with abnormal texture of more than six square inches.  The scar had no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or hyperpigmentation.  There was a depressed scar from the left nipple downward measuring 8 cm by 1 cm with abnormal texture of more than six square inches.  The scar had no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or hyperpigmentation.  

The Veteran was afforded a VA-contracted examination in April 2010 in which she reported mild pain but that she did not experience any overall functional impairment from her scars.  Physical examination showed a linear scar on her right breast measuring 11 cm by 1 cm that was not painful.  There was no skin breakdown.  The examiner noted that the scar was superficial with no underlying tissue damage, no inflammation, no edema, and no keloid formation.  The scar was disfiguring, but did not limit motion.  There was no limitation of function due to the scar.  There was a linear scar located on the base of the right breast measuring 7 cm by 1 cm that was not painful.  There was no skin breakdown. The examiner noted that the scar was superficial with no underlying tissue damage, no inflammation, no edema, and no keloid formation.  The scar was disfiguring, but did not limit motion.  There was no limitation of function due to the scar.  There were two linear scars located on the left breast.  The entire scar measured 7.5 cm by 1 cm.  The scar was not painful on examination.  There was no skin breakdown.  The examiner noted that the scar was superficial with no underlying tissue damage, no inflammation, no edema, and no keloid formation.  The scar was disfiguring, but did not limit motion.  There was no limitation of function due to the scar.  

Background Information Since October 6, 2011

The Veteran testified in October 2011 that her scars were painful.

The Veteran was afforded a VA examination in February 2012 in which she reported breast tenderness from the scars.  The examiner noted the five or more scars as painful and linear.  The examiner only noted that scars one and two were 8 cm.  There were no unstable scars with frequent loss of covering of skin.  No scars were both painful and unstable.  

The Veteran was afforded a VA examination in March 2015 in which the examiner noted six post breast augmentation scars.  The Veteran reported bilateral breast tenderness from the scars, sensitivity to touch, and a "pin and needles" sensation.  The examiner noted that five or more of the scars were painful, but the scars were well-healed.  There were no unstable scars with frequent loss of covering of skin over the scar; no scars were both painful and unstable; and no scars were due to burns.  Scar measurements were as follows:  14 cm, 11 cm, 16 cm, 18 cm, 11 cm, and 16 cm.  The examiner noted that no scar result in limitation of function and did not affect her ability to work.

Analysis

After reviewing the relevant evidence, the Board finds that the Veteran's scars do not warrant higher ratings, including separate ratings, under DCs 7801, 7802, 7804, and/or 7805, at any time since the year immediately preceding the filing of these claims.  

Prior to October 6, 2011, the record does not contain evidence of five or more scars.  During August 2007 and April 2010 VA-contracted examinations, the examiners noted that there were four scars.  Therefore, a rating in excess of 20 percent is not warranted under DC 7804. 

The record prior to October 6, 2011, also does not contain evidence meeting criteria for a rating higher than 20 percent under other pertinent rating criteria.  There is no evidence that the scars were deep, nonlinear, and covered such an extent of area together so as to warrant a rating higher than 20 percent.  See DCs 7801, 7802.

The evidence on file prior to October 6, 2011, does not show any disabling effects not considered already under DCs 7801, 7802, 7804.  Also, there is no evidence of limitation of motion or function so as to consider other codes on that basis under DC 7805.

Therefore, for the period prior to October 6, 2011, a rating in excess of 20 percent is not warranted for scars of both breasts status post augmentation.

The Board notes that prior to October 23, 2008, the criteria for evaluating scars were different in some respects as the provisions were amended at that time.  For similar reasons as described above, a rating in excess of 20 percent is not warranted for scars prior to October 6, 2011, under the prior rating provisions.  See 38 C.F.R. § 4.118, DCs 7800 to 7805 (2008).

A 30 percent rating is in effect for scars from October 6, 2011, on the basis of there being evidence of five or more painful scars.  See 38 C.F.R. § 4.118, DC 7804.  A 30 percent rating is the highest rating available under that code.  Therefore, a rating in excess of 30 percent is not assignable under that code.

There is no evidence that the service-connected scars covered such an extent of area altogether so as to warrant a rating in excess of 30 percent.  See DCs 7801, 7802.  The evidence on file since October 6, 2011, does not show any disabling effects not considered already under DCs 7801, 7802, 7804.  Also, there is no evidence of limitation of motion or function so as to consider other codes on that basis under DC 7805.  Moreover, for similar reasons, a higher rating is not warranted under the provisions that were in effective prior to October 23, 2008.

Therefore, for the period since October 6, 2011, a rating in excess of 30 percent is not warranted for scars of both breasts status post augmentation.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of her service-connected scars and, in large part, has relied on her reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  She is competent to report on factual matters of which she has firsthand knowledge; thus, she is competent to report her current symptomatology as it pertains to her scars and these reports are credible.  See Washington, 19 Vet. App. 362, 368; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin, 13 Vet. App. 1.  However, where she has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by her treatment reports and VA examination reports addressing these findings.  See Guerrieri, 4 Vet. App. 467, 470-71. 

The preponderance of this evidence is against her claims, both for higher ratings as well as separate ratings.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 53-56.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral knee patellofemoral syndrome and scars is inadequate.  The Rating Schedule fully contemplates the described symptomatology and provides for ratings higher than those assigned based on more significant functional impairment.  The rating criteria that contemplate the symptomatology of the knees, including pain and consequent limitation of motion with pain on motion, have been applied to the evaluation of these disabilities by the RO in order to assign the existing 10 percent ratings.  

The rating criteria that contemplate the symptomatology of the scars, including pain, have been applied to the evaluation of the disability by the RO in order to assign the existing staged ratings for scars.  The rating criteria that provide additional compensation and even higher ratings also contemplate more significant impairment - including greater limitation of motion, ankylosis, dislocation of cartilage with frequent episodes of locking, pain and effusion, instability, deep scars, and nonlinear scars.  See 38 C.F.R. § 4.71a, DCs 5257, 5258, 5259, 5260, 5261, and 7801.  

Moreover, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 


ORDER

Entitlement to an initial disability rating higher than 10 percent for right knee patellofemoral syndrome is denied.
 
Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral syndrome is denied. 

Entitlement to an initial disability rating higher than 20 percent for scars of both breasts status post augmentation prior to October 6, 2011, and higher than 30 percent thereafter is denied. 


REMAND

The Board finds that additional evidentiary development is required before adjudication of the claim for service connection for a respiratory disability, claimed as asthma.

The Veteran was afforded a VA respiratory examination in February 2012 in which the examiner stated that her dyspnea during service was attributed to service-connected allergic rhinitis, sinusitis, and GERD.  The examiner added that, although there was no objective measurement to support the diagnosis of asthma, the Veteran had an increased risk for developing asthma because of the severity of her allergic rhinitis.  It was determined that a methacholine bronchial challenge spirometry was needed to show airway reactivity.

The Board remanded this issue in July 2014 to afford the Veteran a new VA examination, to include a methacholine bronchial challenge spirometry.

In response to the Board's remand, the Veteran was afforded a VA examination in March 2015 in which the examiner noted a diagnosis of asthma in 2007 but stated that it was unclear if this was a correct diagnosis and noted that a definitive diagnosis had yet to be made as the Veteran needed a follow-up with pulmonology/primary care physician.  The examiner was not able to provide an etiological opinion.

Accordingly, the Board finds that the March 2015 VA examination and opinion are not responsive to the Remand directives.  See Stegall, 11 Vet. App. 268, 271.

The Board also notes that in July 2015 the Veteran requested that her claim for service connection for asthma be amended to reflect a claim for paradoxical vocal cord dysfunction (VCD) and/or dyspnea.  To this point, in a statement from J.G.-U. in July 2015, she stated that the Veteran was under her care for treatment for VCD with a 12-year history of symptoms that were originally diagnosed as asthma.  Treatment records that accompanied this statement show a diagnosis of VCD in April 2015.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for a respiratory disability, to include as secondary to the service-connected allergic rhinitis, sinusitis, and GERD.

2.  The AOJ should undertake appropriate development of the issue of entitlement to service connection for a respiratory disability, other than asthma, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).

3.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records relating to her VCD, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the electronic claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative. 

4.  Schedule the Veteran for a VA respiratory examination by a pulmonologist.  Evidence contained in the electronic claims file must be reviewed by the examiner. 

The examiner is to conduct any indicated tests, to include another methacholine bronchial challenge spirometry if required.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 greater probability) that the Veteran's respiratory disabilities present during the pendency of this appeal, to include any asthma, dyspnea, airway reactivity, and VCD is related to her active service, or are caused by or aggravated by service-connected allergic rhinitis, sinusitis, and/or GERD. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  The AOJ must ensure that all opinions comply with this remand and the questions presented above.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.
 
6.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


